Supreme Court of Florida
                             ____________

                           No. SC21-1185
                            ____________

                     DAVID JOSEPH PITTMAN,
                            Appellant,

                                  vs.

                        STATE OF FLORIDA,
                             Appellee.

                            April 28, 2022

PER CURIAM.

     David Joseph Pittman, a prisoner under sentence of death,

appeals the circuit court’s order summarily denying his third

amended successive motion for postconviction relief filed pursuant

to Florida Rule of Criminal Procedure 3.851 and his motion to

correct illegal sentence filed pursuant to Florida Rule of Criminal

Procedure 3.800(a). We affirm the denial of relief. 1

     In 1991, Pittman was convicted of the first-degree murders of

Clarence and Barbara Knowles, and their daughter Bonnie, two


     1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
counts of arson, and grand theft. See Pittman v. State, 646 So. 2d

167, 168-69 (Fla. 1994). Pittman was sentenced to death for each

murder, and this Court affirmed his convictions and sentences. Id.

His death sentences became final in 1995 when the United States

Supreme Court denied certiorari review. Pittman v. Florida, 514

U.S. 1119 (1995). We also affirmed the denial of Pittman’s initial

postconviction motion and denied habeas relief. Pittman v. State,

90 So. 3d 794, 820 (Fla. 2011).

     In 2015, Pittman filed his first successive postconviction

motion. Following subsequent amendments, 2 Pittman’s third

amended successive postconviction motion3 alleged that he is

intellectually disabled and entitled to relief based on Atkins v.

Virginia, 536 U.S. 304 (2002), and Hall v. Florida, 572 U.S. 701

(2014). Pittman subsequently filed a rule 3.800(a) motion arguing

that his death sentences are illegal because he has not received an

evidentiary hearing on his intellectual disability claim. The circuit




     2. Pittman did not appeal the denial of his prior successive
3.851 motions.

     3. Pittman’s motion was titled as his “second” amended
motion, but it is his third amended motion.

                                  -2-
court summarily denied Pittman’s third amended successive

postconviction motion, finding that his intellectual disability claim

was untimely, and also denied his rule 3.800(a) motion.

     We agree with the postconviction court that Pittman is not

entitled to postconviction relief on his intellectual disability claim

because that claim is untimely. As this Court stated in Phillips v.

State, 299 So. 3d 1013 (Fla. 2020), Hall does not apply

retroactively. Therefore, under the governing version of Florida Rule

of Criminal Procedure 3.203, which this Court adopted in the wake

of the Supreme Court’s decision in Atkins, Pittman was required to

raise his intellectual disability claim no later than 60 days after

October 1, 2004. See Amends. to Fla. Rules of Crim. Proc. & Fla.

Rules of App. Proc., 875 So. 2d 563, 571 (Fla. 2004). To the extent

Pittman argues that his IQ score of 70 from 2015 is newly

discovered evidence, Pittman’s motion was not timely because it

was not filed within one year of the date upon which the claim

became discoverable through due diligence. See Dillbeck v. State,

304 So. 3d 286, 288 (Fla. 2020). Record evidence refutes Pittman’s

claim that this information could not have been discovered prior to

2015.


                                  -3-
     Accordingly, we affirm the postconviction court’s summary

denial of Pittman’s third amended successive postconviction motion

and the denial of his rule 3.800(a) motion.4

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., dissenting.

     In light of my dissent in Phillips v. State, 299 So 3d 1013 (Fla.

2020) (receding from Walls v. State, 213 So. 3d 340 (Fla. 2016), and

holding that Hall v. Florida, 572 U.S. 701 (2014), does not apply

retroactively), I dissent to the majority’s decision to the extent that

it affirms the summary denial of Pittman’s third amended

successive motion for postconviction relief.

An Appeal from the Circuit Court in and for Polk County,
    Jalal A. Harb, Judge – Case No. 531990CF002242A1XXXX


      4. We also reject without discussion Pittman’s arguments that
the circuit court erred in considering the State’s motion to dismiss
and in allowing arguments not noticed for the motion to dismiss
hearing, see Freeman v. State, 300 So. 3d 591 (Fla. 2020), and his
argument that his prior postconviction counsel was ineffective, see
Sweet v. State, 293 So. 3d 448 (Fla. 2020).


                                  -4-
Eric Pinkard, Capital Collateral Regional Counsel, Julissa R.
Fontán, Heather A. Forgét, and Natalia C. Reyna-Pimiento,
Assistant Capital Collateral Regional Counsel, Middle Region,
Temple Terrace, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Timothy
A. Freeland, Senior Assistant Attorney General, Tampa, Florida,

     for Appellee




                               -5-